Citation Nr: 0703228	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  04-21 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to a higher disability rating for left 
trochanteric bursitis, with osteoporosis, residual of left 
pubic ramus fracture, currently rated as 10 percent 
disabling.

2.  Entitlement to a higher disability rating for right 
trochanteric bursitis, with osteoporosis, residual of right 
pubic ramus fracture, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, E. L., and M. B.




ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from September 1999 to February 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a personal hearing at the RO 
in March 2004.  The veteran failed to report to her Board 
videoconference hearing scheduled in November 2005.


FINDINGS OF FACT

The veteran's service-connected disability, described for 
rating purposes as left trochanteric bursitis, with 
osteoporosis, residual of left pubic ramus fracture, is 
productive of limitation of flexion to 100 degrees, 
limitation of extension to 30 degrees, and limitation of 
abduction to 25 degrees.

The veteran's service-connected disability, described for 
rating purposes as right trochanteric bursitis, with 
osteoporosis, residual of right pubic ramus fracture, is 
productive of limitation of flexion to 90 degrees, limitation 
of extension to 30 degrees and limitation of abduction to 33 
degrees.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 10 percent for left trochanteric bursitis, with 
osteoporosis, residual of left pubic ramus fracture, have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5019, 5252, 5253 
(2006).

2.  The criteria for entitlement to a disability rating in 
excess of 10 percent for right trochanteric bursitis, with 
osteoporosis, residual of right pubic ramus fracture, have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5019, 5252, 5253 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2006).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished initial VCAA notice to the veteran in 
June 2002 and issued the rating decision which was the 
initial denial of the veteran's claim in August 2002.  Thus, 
VCAA notice was timely.  

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the veteran in this case.  
In the June 2002 letter, VA informed the veteran of the 
applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the letter, VA informed the veteran that it would 
obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  The Board also 
notes that the letter implicitly notified the veteran that 
she should submit any pertinent evidence in her possession.  
In this regard, she was repeatedly advised to identify any 
source of evidence and that VA would assist her in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communications was that the veteran must 
also furnish any pertinent evidence she herself may have and 
that the requirements of 38 C.F.R. § 3.159(b)(1) have been 
met.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

With respect to the issues decided here, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate her increased ratings claims, but 
she was not provided with notice of the type of evidence 
necessary to establish an effective date.  Despite the 
inadequate notice provided to the veteran on this element, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of this decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, the 
Board notes that the veteran and her representative have 
alleged no prejudice as a result of this error.  Moreover, as 
the decision finds that the preponderance of the evidence is 
against the veteran's claims, any question as to the 
appropriate effective date to be assigned is rendered moot.  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The RO has made numerous attempts 
to assist the veteran in obtaining the evidence necessary to 
substantiate her claims, including obtaining medical records 
identified by the veteran.  The record includes service 
medical records, private medical records and VA medical 
records.  The Board notes that the veteran has been afforded 
a VA examination in connection with her claims; thus, the 
Board finds that the record as it stands includes sufficient 
competent evidence to decide these claims.  See 38 C.F.R. 
§ 3.159(c)(4).  

The Board again emphasizes that no additional pertinent 
evidence has been identified by the veteran as relevant to 
this issue.  Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with the 
claims.  In view of the foregoing, the Board finds that VA 
has fulfilled its duty to notify and assist the veteran in 
the claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
Regulation requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
Each disability must be considered from the point of view of 
the veteran working or seeking work.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  

Furthermore, 38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination

Bursitis is rated on limitation of motion of affected parts, 
as degenerative arthritis.  38 C.F.R. § 4.71(a), Diagnostic 
Code 5019.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or groups of minor joints affected by 
limitation of motion, to be combined not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5003

Under Diagnostic Code 5252, a noncompensable disability 
evaluation is assigned for flexion of the thigh greater than 
45 degrees and a 10 percent disability evaluation is assigned 
for flexion of the thigh limited to 45 degrees.  For the next 
higher 20 percent disability evaluation, there must be 
limitation of flexion to 30 degrees.  For a 30 percent 
evaluation, there must be limitation of flexion to 20 
degrees.  A 40 percent rating requires flexion limited to 10 
degrees.  38 C.F.R. § 4.71(a), Diagnostic Code 5252

Limitation of extension of the thigh to 5 degrees warrants 
the assignment of a 10 percent evaluation under Diagnostic 
Code 5251.  Under Diagnostic Code 5253, where there is 
limitation of rotation of the thigh, cannot toe-out more than 
15 degrees; or there is limitation of abduction and cannot 
cross legs, a 10 percent evaluation is assigned.  Where there 
is limitation of abduction with motion lost beyond 10 
degrees, a 20 percent rating is assigned.

In general, 38 C.F.R. § 4.71, Plate II provides a 
standardized description of ankylosis and joint movement.  
Hip flexion from 0 to 125 degrees and hip abduction from 0 to 
45 degrees is considered normal.  2001 VA treatment records 
note that the veteran complained of pain in her hips, but on 
examination, she had full range of motion of the hips without 
pain.  Tenderness on palpation was noted.

A March 2001 VA examination report shows that the veteran 
reported having lost no time from work on account of her 
bilateral hip disability.  She stated that she used Percocet 
for her hip pain.  She reported that her hip pain limited her 
walking, playing sports, and vacuuming.  On physical 
examination, she had a normal gait with very slightly limited 
range of motion bilaterally of 120 degrees of flexion and 40 
degrees of abduction.  The diagnoses were right and left 
trochanteric bursitis with stress fracture of the left pubic 
ramus, healed, with residual pain.

A June 2002 VA examination report notes that the veteran 
complained of pain in her hips, but denied weakness.  She 
noted that she did not have to take time off of work because 
of her disability.  On physical examination, she had a normal 
gait with full muscle strength in the hips with tenderness on 
palpation.  Flexion of the hips was limited by pain to 90 
degrees on the right and 100 degrees on the left.  Abduction 
was normal.  The diagnosis was bilateral greater trochanteric 
bursitis with residual pain.

August 2003 VA treatment records show that hip x-rays were 
unremarkable and that on examination, the veteran had full 
range of motion of the hips without pain on motion.  VA 
treatment records show that a January 2004 x-ray showed no 
bony abnormality of the pubic rami and a January 2004 bone 
density study showed normal bone density of the pelvis and 
hips.  On examination, the veteran had pain on palpation but 
full range of motion of the hips without pain on motion.  A 
February 2004 VA MRI showed no fracture abnormality of the 
pelvis and in March 2004, the veteran was examination at a VA 
medical center and although she complained of pain, on 
examination, she could walk without a limp and had full range 
of motion of the hips without pain.  The examiner discussed 
the veteran's most recent test results with her and noted 
that the x-rays, bone scan and MRI revealed no specific 
abnormalities which warranted further evaluation.

A June 2004 private medical evaluation from S. H. K, M.D., 
notes that the veteran was comfortable sitting, changing 
positions and ambulating when she appeared at the physician's 
office.  She showed no signs of discomfort at any time during 
her appointment.  A July 2004 evaluation from S. H. K. showed 
that the veteran complained of consistent pain in her hips, 
but that on examination she was comfortable, ambulated easily 
and had full range of motion of the hips with excellent 
flexibility.  Tenderness on palpation was noted.

A February 2005 VA examination report notes that the veteran 
complained of pain and stiffness in her hips which limited 
her walking and standing.  On physical examination, the 
veteran had a normal gait.  She had 100 degrees of flexion on 
the left with no additional limitation to range of motion on 
repetitive use.  She had 30 degrees of extension on the left 
with no additional limitation to range of motion on 
repetitive use.  Taking into account pain on repetitive 
motion, the veteran had 25 degrees of abduction on the left.  
On the right, the veteran had abduction limited by pain on 
repetitive use to 33 degrees.  She had extension to 30 
degrees and flexion to 95 degrees limited by pain.  There was 
tenderness noted on palpation.

In general, the medical evidence shows that the veteran has 
minimal limitation of motion of the hips bilaterally with 
subjective complaints of pain.  Many reports show that she 
had a full range of motion of the hips.  At the most, her 
flexion is limited by pain to 90 degrees on the right and 100 
degrees on the left, and her extension is limited by pain to 
30 degrees bilaterally, and her abduction is limited by pain 
to 25 degrees on the left and 33 degrees on the right.  Thus, 
the medical evidence does not support a finding of limitation 
of flexion to 30 degrees in either hip to warrant a 20 
percent disability rating under Diagnostic Code 5252.  
Additionally, there is no disability rating in excess of 10 
percent available under Diagnostic Code 5251 and there is no 
showing of limitation of abduction with motion lost beyond 10 
degrees in either hip to warrant a disability rating in 
excess of 10 percent under Diagnostic Code 5253

Moreover, in light of the normal x-ray and MRI reports from 
2004, and the objective evidence showing for the most part 
full range of motion to slight limitation of motion of the 
hips, the Board finds that a rating in excess of the 
presently assigned 10 percent are not warranted for either 
the left or right hip.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for left trochanteric bursitis, with osteoporosis, residual 
of left pubic ramus fracture, is denied.

Entitlement to a disability rating in excess of 10 percent 
for right trochanteric bursitis, with osteoporosis, residual 
of right pubic ramus fracture, is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


